Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 1 of 79 PageID #: 2835
                                                                                  FILED
                                                                                  CLERK
                                                                         7/9/2019 8:48 am
                           UNITED STATES DISTRICT COURT
                           E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF NEW YORK
       ------------------------------X                 Docket#             LONG ISLAND OFFICE
       UNITED STATES OF AMERICA,     :                 15-cr-00242-JFB
                                     :
            - versus -               :                 U.S. Courthouse
                                     :                 Central Islip, New York
                                     :
       MICHAEL BELFIORE,             :                 July 8, 2019
                       Defendant     :                 10:28 AM
       ------------------------------X

           TRANSCRIPT OF CRIMINAL CAUSE FOR EVIDENTIARY HEARING
                  BEFORE THE HONORABLE JOSEPH F. BIANCO
                       UNITED STATES DISTRICT JUDGE
       A     P    P    E       A     R     A     N     C     E     S:


       For the Government:                     Richard P. Donoghue, Esq.
                                               United States Attorney

                                         BY:   Bradley King, Esq.
                                               Charles N. Rose, Esq.
                                               Assistant U.S. Attorney
                                               610 Federal Plaza
                                               Central Islip, NY 11722

       For the Defendant:                      Donna Aldea, Esq.
                                               Bruce A. Barket, Esq.
                                               Barket Marion Epstein
                                               & Kearon LLP
                                               666 Old Country Road
                                               Suite 700
                                               Garden City, NY 11530




       Transcription Service:                  Transcriptions Plus II, Inc.
                                               61 Beatrice Avenue
                                               West Islip, New York 11795
                                               laferrara44@gmail.com




       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 2 of 79 PageID #: 2836



                                                                                 2
                                    Proceedings

  1                THE CLERK:     Calling case 15-cr-242, United

  2   States of America v. Belfiore.

  3                Counsels, please state your appearances for the

  4   record.

  5                MR. KING:     Good morning, your Honor.

  6                Bradley King and Charlie Rose on behalf of the

  7   United States.
  8                THE COURT:     Good morning.

  9                MR. ROSE:     Good morning, your Honor.

 10                MR. BARKET:      Good morning, your Honor.

 11                Bruce Barket and Donna Aldea for Dr. Belfiore.

 12                THE COURT:     Good morning.       And Dr. Belfiore is

 13   present as well.       You can all remain seated because we

 14   don't have the court reporter.           We're using a recording

 15   device and during the hearing, I would just try to

 16   remember that you need to be at the podium so that the

 17   mic can pick up your voice.
 18                As you know, I scheduled this for an

 19   evidentiary hearing.        I just want to make sure, I think

 20   everybody understands what the scope of the hearing is

 21   but I just want to reiterate it.

 22                As has been previously discussed, the issue for

 23   purposes of the hearing, at least at this juncture, is

 24   limited to whether or not Dr. Belfiore received

 25   ineffective assistance of counsel with respect to his




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 3 of 79 PageID #: 2837



                                                                                 3
                                    Proceedings

  1   plea negotiations with the government, and the offer that

  2   was made, and the advice that he received in connection

  3   with that offer.       And in connection with that, if he did

  4   receive ineffective assistance in connection with that

  5   advice, would he have pled guilty if he had received

  6   effective advice in connection with that.

  7                So those -- that's my understanding of what we
  8   are having the hearing about but if anyone differs on

  9   that, I am happy to discuss it.           And both sides agree

 10   that that -- and understand that that's the scope of this

 11   hearing?

 12                MR. KING:     Yes.

 13                MS. ALDEA:     Yes, your Honor.

 14                THE COURT:     All right.      So why don't you tell

 15   me how you intend to proceed then, Mr. Barket?

 16                MR. BARKET:      Sure.   We're going to call --

 17                THE COURT:     Stay seated.      I know it's habit.
 18                MR. BARKET:      Oh.   And then the next judge I

 19   appear in front of me is going to scold me for staying

 20   seated.

 21                We're going to call two witnesses, Marc Gann,

 22   and Dr. Belfiore.

 23                THE COURT:     Okay.

 24                MR. BARKET:      May I proceed?

 25                THE COURT:     Which order do you want to go in?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 4 of 79 PageID #: 2838



                        Gann - Direct - Barket                                   4


  1                MR. BARKET:      I think Mr. Gann would prefer to

  2   go first.

  3                THE COURT:     Okay.

  4                MR. BARKET:      So we'll accommodate him.

  5                THE COURT:     All right.      Mr. Gann, you can come

  6   up.

  7   M A R C    G A N N ,
  8         called as a witness, having been first duly sworn,

  9         was examined and testified as follows:

 10                THE CLERK:     Please be seated and state your

 11   name and spell it for the record.

 12                THE COURT:     Just pull that mic all the way

 13   over.

 14                THE WITNESS:      Marc Gann, M-A-R-C, G-A-N-N.

 15                THE COURT:     Good morning, Mr. Gann.

 16                THE WITNESS:      Good morning, your Honor.

 17                THE COURT:     Okay.    Go ahead, Mr. Barket.
 18                MR. BARKET:      Thank you.

 19   DIRECT EXAMINATION

 20   BY MR. BARKET:

 21   Q     Good morning.

 22   A     Good morning.

 23   Q     How long have you been admitted to practice law?

 24   A     34 years.

 25   Q     And how long have you been admitted to practice in




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 5 of 79 PageID #: 2839



                        Gann - Direct - Barket                                   5


  1   the federal courts?

  2   A     Almost that amount of time, I would say.

  3   Q     In the course of your career, let me just ask, how

  4   did you begin your career?

  5   A     I began as a prosecutor in the Nassau County District

  6   Attorney's Office.

  7   Q     And how long were you there for?
  8   A     Three years.

  9   Q     And since then, what kind of work have you done?

 10   A     Predominantly criminal defense work.

 11   Q     In state court?

 12   A     State and federal court.

 13   Q     Do you know how many cases you've handled in the

 14   federal courts?

 15   A     I don't.     I would say over 100.

 16   Q     And did there come a point in time where you were

 17   retained to represent Dr. Michael Belfiore?
 18   A     I was.

 19   Q     And what kind of case did he come to with?

 20   A     He was being charged -- was investigated for, and

 21   being charged with the illegal distribution of narcotics

 22   in the course of his practice as a medical doctor.

 23   Q     And what context?       Was he selling drugs in the street

 24   or --

 25   A     No, the allegations were that he was issuing




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 6 of 79 PageID #: 2840



                        Gann - Direct - Barket                                   6


  1   prescriptions to patients without conducting proper

  2   medical tests, diagnoses, and following proper protocol.

  3   Q     And did you receive discovery and evidence in the

  4   course of your --

  5   A     I did.

  6   Q     -- representation -- sorry.

  7         What did you receive, if you recall?
  8   A     I received various written discovery but the one

  9   certain piece that sticks out in my mind was there was a

 10   videotape of various interactions between Dr. Belfiore,

 11   and what came to be known as an undercover officer or

 12   agent, who went into his practice for purposes of trying

 13   to determine what Dr. Belfiore was doing with the

 14   medications.

 15         I should also say that we had at least one, if not

 16   more, meetings in the form of kind of a reverse proffer,

 17   although Dr. Belfiore wasn't present, I was and certainly
 18   an associate in my office was, where we met with the

 19   United States Attorney and the agents and went over the

 20   evidence that they had, and discussed general terms under

 21   which a plea might be negotiated.

 22   Q     Okay.    Let me just define, I think we all know but

 23   just for the record, define a few things that you talked

 24   about.     When you say "reverse proffer", what do you mean

 25   by that?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 7 of 79 PageID #: 2841



                        Gann - Direct - Barket                                   7


  1   A      At the time it was AUSA Gatz, and she offered to sit

  2   down with me, and discuss with me the strength of the

  3   case that the government had against Dr. Belfiore, and to

  4   lay out some of that information, you know, from the

  5   perspective of trying to work out a plea.

  6   Q     And you mentioned an undercover officer going into

  7   his practice.      Could you describe in more detail what
  8   that entailed?

  9   A     Well, it entailed an undercover officer, I guess,

 10   posing as a potential patient, and making an appointment

 11   with Dr. Belfiore, and going in for examination, and

 12   treatment, and prescriptions over a period of a couple of

 13   months, I think it was, but I think there were six or

 14   seven visits to Dr. Belfiore.

 15   Q     Was he, that undercover officer, was he seeking

 16   medication?

 17   A     Certainly seemed to be, yes.
 18   Q     The very medication that the doctor ended up being

 19   charged with distributing illegally?

 20   A     Correct.

 21   Q     And did the doctor on the videotape agree to

 22   prescribe the medications?

 23   A     He did.

 24   Q     In addition to reviewing that yourself, did you

 25   consult with any medical experts?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 8 of 79 PageID #: 2842



                        Gann - Direct - Barket                                       8


  1   A     I did.

  2   Q     And --

  3   A     We retained an expert.         I don't remember the expert's

  4   name as I speak, but I believe he was the chief of pain

  5   management at Weill Cornell Hospital.             We retained him to

  6   review the records that were provided with regard to the

  7   "patient", the undercover officer, and to review the tape
  8   that was made of the visits that that officer had with

  9   Dr. Belfiore.

 10   Q     Okay.    In the course of your review of the evidence,

 11   did you determine whether or not there were any medical

 12   tests performed on this patient to justify the treatment

 13   or justify the prescriptions?

 14   A     Well, I don't know that I made that determination.                   I

 15   can tell you that I know of no medical tests that were

 16   done on the patient but I also know that in my

 17   conversations with the expert that we retained, that he
 18   indicated that there were a significant number of

 19   problems with the manner in which Dr. Belfiore was

 20   treating this patient, and one of his concerns was he

 21   didn't believe that there was any testing that had been

 22   done, and that it should have been done.

 23   Q     Okay.    How long did you represent Dr. Belfiore?

 24   A     I think it was roughly a year-and-a-half, something

 25   like that.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 9 of 79 PageID #: 2843



                        Gann - Direct - Barket                                   9


  1   Q     And what was your relationship like with him?

  2   A     I had -- I thought I had a very good relationship

  3   with him.     I met with him on a number of occasions.              I

  4   went to his office and met with him.            He came to my

  5   office and met with me on many occasions.              I was very

  6   interactive with his staff, particularly his office

  7   manager at the time, family.          We had a number of meetings
  8   with the family, and anybody that Dr. Belfiore wanted to

  9   be present for the conversations that we were having

 10   about a resolution and certainly what I viewed to be in

 11   his best interest.

 12   Q     Did there come a point in time where the government

 13   offered him a plea?

 14   A     Yes.

 15   Q     Could you describe generally what that entailed?

 16   A     Yes.   And the reason that I thought it was so

 17   favorable was that the plea was going to be limited to a
 18   plea to the distribution counts that related specifically

 19   to the undercover officer or agent.

 20         There were -- in the course of our discussions about

 21   the case, there were clear indications that -- and it was

 22   -- information was provided to me that at least two,

 23   maybe three of Dr. Belfiore's patients had died and it

 24   was -- the government believed that that was directly

 25   related to the prescribing pratcices that Dr. Belfiore




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 10 of 79 PageID #: 2844



                         Gann - Direct - Barket                                   10


   1   was engaging in.

   2        In the course of our convesrations and negotiations

   3   towards a resolution, the government indicated to me that

   4   they were willing to offer him a plea to the counts that

   5   related specifically to the undercover agent and to

   6   exclude even from relevant conduct, any information or

   7   allegations related to the deaths that had occurred, and
   8   that they believe were attributable to his prescribing

  9    practices.

 10    Q    Okay, and did --

 11    A    And so his guideline -- I believe the guideline range

 12    that we were talking about, was something in the

 13    neighborhood of either 24 to 30 months or 27 to 33

 14    months, it was something in that range.

 15    Q    And did you make a recommendation --

 16                 MR. BARKET:     Withdrawn.

 17    Q    Did you form an opinion as to whether or not the case
 18    was defensible as it related to the count they're asking

 19    Dr. Belfiore to plead to?

 20    A    I felt that it was completely indefensible.

 21    Q    Why is that?

 22    A    Because we didn't -- first of all, based on what I

 23    saw on the tapes, which some of the language, some of the

 24    statements that were made by the purported patient, were

 25    to me as a laymen, red flags for problems.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 11 of 79 PageID #: 2845



                         Gann - Direct - Barket                                   11


   1        Also, in the course of the meetings that we had with

   2   the government, and the agent on the case, I was also

   3   advice that the agent had or the agents had gone to Dr.

   4   Belfiore's practice approximately a year before any

   5   charges were filed against him to warn him about his

   6   prescribing practices, and to advise him that there were

   7   individuals that were dealing drugs in his parking lot,
   8   that appeared to be, you know, related to the

   9   prescriptions that he was writing for him.              That they --

 10    that he had hired security -- that he had to hire

 11    security for his waiting room because patients who

 12    appeared to be significant drug addicts were getting into

 13    arguments, and it was getting physical at times in his

 14    office.

 15         And because in reviewing the videos also, it was

 16    clear to me that he wasn't following through with the

 17    testing that he was initially asking the patient to
 18    engage in, and continued to prescribe irrespective of the

 19    fact that the patient wasn't following through with the

 20    testing that Dr. Belfiore indicated he needed to follow

 21    through with.

 22         Those were at least some of the things that the

 23    expert that we retained pointed out in my conversations

 24    with him that were significant problems, and that he

 25    would not -- and didn't think that any -- I won't -- I




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 12 of 79 PageID #: 2846



                         Gann - Direct - Barket                                   12


   1   will use the word I don't think he did, any self-

   2   respecting expert would testify that the manner in which

   3   Dr. Belfiore was prescribing to this patient could be

  4    justified.

   5   Q    In addition to the things that you described, do you

   6   recall in the videotape, the patient or the undercover

   7   officer stating that he was providing some of this
  8    medication to his girlfriend.

  9    A    Yes.

 10    Q    Was that another factor that you considered?

 11    A    It was.     That was one of the, you know -- even as a

 12    layman, one of the red flags to me that was problematic,

 13    even without having an expert involved, but I thought it

 14    prudent to have an expert review the records and the

 15    video to get that perspective, as well.

 16    Q    After forming your opinion, did you make a

 17    recommendation to your client as to what he should do?
 18    A    I did.

 19    Q    What did you tell him?

 20    A    I told him that I thought he should take a plea.

 21    That I didn't think there was any way that this case

 22    could be tried, and tried successfully.             And that I felt

 23    that even though we were dealing with -- we had a

 24    discussion about the guidelines, and the way the

 25    guidelines work, and you know the kinds of things that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 13 of 79 PageID #: 2847



                         Gann - Direct - Barket                                   13


   1   might of assistance in terms of downward departures or

   2   3553 factors, that could be of assistance once he took a

   3   plea, to address whether and how much time he would

  4    ultimately get.

   5   Q    Did he take any steps concrete steps towards taking a

   6   plea?

   7   A    I believe that he did.         It was my belief that that's
   8   what he was doing at the time.          I had referred him to an

   9   attorney by the name of Caroline Wolf, who was a partner

 10    at Abrams Fensterman, who did -- her area of practice was

 11    in representing medical professionals in both

 12    disciplinary act proceedings, and in the partner shifts,

 13    and the sale and/or expansion of their practices, and

 14    then I dealt with one of her either associates or

 15    partners there, Jordan Fensterman, who I think was

 16    actually handling the matter.          We, at various times,

 17    discussed issues with regard to Dr. Belfiore's license.
 18    We discussed the manner in which taking a plea might or

 19    would affect that license.

 20         There were also discussions, and I verified those

 21    discussions, not only with Abrams Fensterman, but with

 22    the individual doctor herself, there were discussions

 23    going on with that doctor about purchasing Dr. Belfiore's

 24    practice, as I understood it.

 25    Q    Who was the doctor, by the way, that was going to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 14 of 79 PageID #: 2848



                         Gann - Direct - Barket                                   14


   1   purchase it?

   2   A    I believe her name was Dr. Navid.            I think she was in

   3   Hicksville.

   4   Q    Did there come a point in time where you were sub --

   5   or you were essentially fired as his attorney with

   6   another attorney taking over for you?

  7    A    Yes.
   8   Q    Who was the attorney who took over for you?

  9    A    Thomas Liotti.

 10    Q    How did you find out about this?

 11    A    I received a -- I believe it was a fax, delivered to

 12    my office actually on a day that Ms. Gatz and I were

 13    talking about scheduling issues for -- potentially for

 14    Dr. Belfiore's plea.        I received a fax indicating that I

 15    was being substituted, and Mr. Liotti was taking over.

 16    Q    I want to direct your attention to a few days before

 17    that.   Did you have a meeting with Dr. Belfiore?
 18    A    Yes, I believe so -- I know I did.            I can't tell you

 19    exactly what day that was but, yes.

 20    Q    How close in time or how much before the fax from Mr.

 21    Liotti was this meeting?

 22    A    I would say within a week roughly.             I don't think it

 23    was anymore than a week.

 24    Q    Okay.    Who was at the meeting, as best you can

 25    recall?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 15 of 79 PageID #: 2849



                         Gann - Direct - Barket                                   15


   1   A    I remember Dr. Belfiore being there.             I remember his

   2   wife being there.       I remember an attorney who was a

   3   friend of his, I can't remember his last name, his first

  4    name also was Jordan.

  5    Q    Jordan Glass?

  6    A    Jordan Glass, yeah.        His office manager, Debbie --

   7   Q    Ms. Scampoli (ph.) -- Scampoli?
   8   A    I believe so, yes.        I know they were there.         His

   9   father-in-law may have been there.            I know his father-in-

 10    law was present at times when I did have meetings with

 11    them.   He had a relative who is an attorney, that was

 12    also present at various meetings with Dr. Belfiore.                  I

 13    don't know that he was there at that meeting, but at

 14    various conversations that we had had.

 15    Q    And did you have discussions about whether or not Dr.

 16    Belfiore was going to take a plea?

 17    A    We had discussions that I felt were clearly leading
 18    towards Dr. Belfiore taking a plea.

 19    Q    What do you mean by that?

 20    A    Well, so in that meeting in particular, it was my --

 21    you know, I think I was pretty aggressive about

 22    indicating to him that we cannot delay this any further.

 23    That if we continued to delay this process, regardless of

 24    whether he's sold his business or not, that the plea

 25    offer essentially that is being made is going to be




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 16 of 79 PageID #: 2850



                         Gann - Direct - Barket                                   16


   1   revoked, and we're going to be in a position where we're

  2    going to have to try the case.

   3        And so it was time to make the decision to take a

   4   plea.   And the vast majority of people that were present

   5   at that meeting, were in agreement that it was in his

   6   best interest to take a plea, and that he should take a

  7    plea.
   8        I believe the only person that expressed any

   9   reservation about it was his wife, who was expressing

 10    concern about his medical practice, and his ability to

 11    earn a living and support the family if he took a plea.

 12    Q    Well, what was Dr. Belfiore's reaction?

 13    A    He seemed to be of the mind that it -- yes, it was

 14    time to take the plea.        All the discussions that we had

 15    leading up to that meeting that I had had with him

 16    indicated to me that he was -- that he wanted to take

 17    this plea, and wanted to be done with this.              And
 18    recognized the value of taking the plea.

 19         I don't recall what he said at that meeting.               I don't

 20    -- I don't recall exactly what his participation was.                 I

 21    mean, I know he was there, and I know he was part of the

 22    conversation but, you know, everybody that was there

 23    other than his wife was pushing him to get this over with

 24    and to get it done.

 25    Q    And was he in agreement or did he voice objection to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 17 of 79 PageID #: 2851



                           Gann - Cross - King                                    17


   1   it?

   2   A     He certainly didn't voice objection to it.              The

  3    hiring of another lawyer came as a complete shock to me.

  4    It was completely out of the blue.

   5         I expected frankly, that we were -- at our next court

   6   appearance, we were going to be entering a plea but I

   7   can't say that he ever, you know, said to me I'm taking
  8    the plea --

  9    Q     Are --

 10    A     -- but I had that clear impression.

 11    Q     He didn't use those words but you were left the

 12    impression that he was going to?

 13    A     Yes.

 14    Q     And that was based upon what?

 15    A     That was based upon the number of conversations that

 16    we had had over time including that meeting, based on the

 17    patients that the government and the Court had shown in
 18    allowing us to continue to try and finalize the details

 19    of the sale of his practice because that was something

 20    that was important to him, and presumably to his wife, to

 21    have that done before a plea was entered.

 22          And based on the conversations and the advice that he

 23    appeared to be getting from virtually everybody else in

 24    his life, at least that I had contact with.

 25    Q     And he was not -- do you recall him objecting to it,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 18 of 79 PageID #: 2852



                           Gann - Cross - King                                    18


   1   and insisting to going to trial?

   2   A    No, and every time we appeared in court, you know, we

   3   were -- and he knew that I was representing to the Court,

   4   and to the United States Attorney's Office that, you

   5   know, we were trying to finalize some logistical details

  6    before entering into a plea.

   7   Q    And he didn't raise objection after the court
   8   appearances, saying what are you saying, I am taking a

   9   plea, I want to go to trial or anything of the sort?

 10    A    No.

 11                MR. BARKET:      One second, your Honor, please.

 12                THE COURT:      Okay.

 13                MR. BARKET:      Thank you.     That's all I have.

 14                THE COURT:      Okay.    Cross-examination?

 15                MR. KING:     Thank you, your Honor.

 16    CROSS-EXAMINATION

 17    BY MR. KING:
 18    Q    Good morning, Mr. Gann.

 19    A    Good morning.

 20    Q    Sir, you've been practicing as a prosecutor and

 21    defense attorney for about 34 years, right?

 22    A    Yes.

 23    Q    And during that time, is it fair to say that you've

 24    been involved on the state and federal level, thousands

 25    of guilty pleas?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 19 of 79 PageID #: 2853



                           Gann - Cross - King                                    19


  1    A    Yes.

   2   Q    And is it your practice not to schedule a guilty plea

   3   as a defense attorney unless the client actually tells

   4   you that they are prepared to plead guilty?

   5   A    I would say that I would in federal court in

   6   particular, I would advise the government in advance that

   7   my client was ready to take the plea, and we would have
   8   finalized the documents that would be necessary for that

  9    purpose.

 10    Q    And that communication to the government would be

 11    based on an affirmative communication from your client,

 12    correct?

 13    A    I would say so.

 14    Q    And that's because ultimately, it's a client's

 15    decision whether or not to plead guilty, right?

 16    A    Yes.

 17    Q    Now in this case, the government sent you a plea
 18    agreement around January 7th, 2015, correct?

 19    A    That sounds about right.

 20    Q    Okay.    And you discussed that plea agreement with the

 21    defendant, right?

 22    A    I did.

 23    Q    And you discussed that plea agreement with him

 24    repeatedly, correct?

 25    A    I did.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 20 of 79 PageID #: 2854



                           Gann - Cross - King                                    20


   1   Q    And in this case, the defendant never affirmatively

   2   told you that he was prepared to accept that plea

   3   agreement, right?

   4   A    I can't say that he used those words.             You know, I

   5   can tell you that his actions led me to believe that

   6   that's where we were going, and had it been otherwise, I

   7   wouldn't have made the representations that I was making
  8    to the government about where we were.

   9   Q    But those representations were always that a plea

 10    agreement was possible, not that it was finalized,

 11    correct?

 12    A    I -- I can't say -- I certainly can't say that we had

 13    a date to -- where I indicated he was actually going to

 14    take the plea.

 15    Q    And the defendant never signed the plea agreement,

 16    correct?

 17    A    Correct.
 18    Q    And you testified just previously that you'd had a

 19    meeting with the defendant and his family members, and

 20    other people, and that was around October 23rd of 2015?

 21    A    Roughly.

 22    Q    Okay.    And at the meeting, the defendant's wife

 23    expressed some concern about his taking the guilty plea;

 24    is that right?

 25    A    Yes.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 21 of 79 PageID #: 2855



                           Gann - Cross - King                                    21


   1   Q    And her concern was that if the defendant pleaded

   2   guilty, he would lose his medical practice, right?

  3    A    She had serious concerns about that, yes.

   4   Q    Okay.    And at the meeting, I apologize in the advance

   5   for using the profanity, but I want to be clear and I

   6   think there's a basis for using it, did you tell the

   7   defendant in substance that he needed to "shit or get off
   8   the pot?"

   9   A    I don't know that I used those words.             I may have

 10    used them in a conversation with you leading up to this

 11    hearing but I certainly was aggressive in indicating that

 12    I did not think this was a triable case.             That we had

 13    been -- that the plea agreement had been in our hands for

 14    roughly nine months at that point, and that we could not

 15    wait any longer before taking the plea.

 16         In fact, I think Judge Seybert who was the judge at

 17    the time, had indicated to us that if we did not enter
 18    into a plea agreement by that either October or early

 19    November status conference that we would be trying the

 20    case in December.

 21         And so I was definitely very strong in my opinion as

 22    to what I thought he should do, and that the time had

 23    come to make that decision, and finalize this case,

 24    regardless of what the sale -- the logistics of the sale

 25    of his practice were.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 22 of 79 PageID #: 2856



                           Gann - Cross - King                                    22


   1   Q     So the bottom line was you were being emphatic

   2   because you wanted a final decision, correct?

   3   A     I wanted a final resolution to this case which

  4    involved him stating I'm ready to take this plea.

   5   Q     And you never got that resolution, right?

   6   A     I didn't.    I got substituted before I thought that

  7    was going to happen.
   8   Q     And as a result, you were never able to schedule a

   9   plea?

 10    A     Correct.

 11    Q     You submitted a -- just one moment.

 12          Mr. Gann, before you came to testify today, you

 13    submitted an affidavit in connection with the defendant's

 14    motion to vacate his conviction, correct?

 15    A     I did.

 16    Q     And that you submitted that around March 26th of 2016

 17    -- March 26th of 2019, correct?
 18    A     That sounds about right.

 19    Q     And in essence, nothing in that affidavit states that

 20    the defendant ever affirmatively told you that he was

 21    prepared to plead guilty, right?

 22    A     I believe that's correct, but I would need to see it

 23    again now but I believe that's correct.

 24    Q     Could I -- would you like me to show you a copy of

 25    it?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 23 of 79 PageID #: 2857



                           Gann - Cross - King                                    23


  1    A    Sure.    I am happy to take a look.

  2    Q    Okay.

   3                MR. KING:    Your Honor, can I approach with a

   4   copy of the affidavit?

  5                 THE COURT:     Sure.

  6    A    That's correct.

  7    Q    Thank you.
   8                MR. KING:    I'm going to -- Judge, can I just

   9   approach and take that back?

 10                 THE COURT:     Sure.

 11                 MR. KING:    Thank you.

 12    Q    Mr. Gann, when you were just testifying a moment ago,

 13    you talked about various information that you got during

 14    your representation of the defendant.             You discussed a

 15    reverse proffer that you had with AUSA Gatz?

 16    A    Yes.

 17    Q    Is that right?       And you talked about information that
 18    you got about drug-addicted patients swarming the

 19    defendant's office?

 20    A    Yes.

 21    Q    And creating security concerns?

 22    A    Yes.

 23    Q    And you talked about the DEA issuing the defendant a

 24    warning to cease his oxycodone-prescribing practices.

 25    A    Yes.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 24 of 79 PageID #: 2858



                           Gann - Cross - King                                    24


   1   Q    And you talked about information that you got about

   2   patients dying as a result of the defendant's oxycodone

   3   prescribing practices, right?

  4    A    Yes.

   5   Q    And you also talked about the fact that you had

   6   engaged an expert who, in essence, told you that with

   7   respect to the undercover videos, the case was
   8   essentially indefensible, right?

  9    A    Correct.

 10    Q    Did you share all that -- you shared all that

 11    information with the defendant, correct?

 12    A    I did.

 13    Q    And nevertheless, at no time did the defendant tell

 14    you that he was affirmatively prepared to plead guilty,

 15    right?

 16    A    I don't believe he used those words.

 17    Q    He never said schedule the guilty plea, right?
 18    A    That's -- that's correct.          He never used those words.

 19    Anything -- any impression that I had that he was ready

 20    to take a plea was from just my impression of those

 21    conversations, not from the specific words that he used.

 22    Q    And ultimately, as a result of your interactions with

 23    him, the defendant, no guilty plea was ever scheduled,

 24    correct?

 25    A    That's a fact.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 25 of 79 PageID #: 2859



                           Gann - Cross - King                                    25


  1                MR. KING:     No further questions, your Honor.

   2               THE COURT:      Before any redirect, I just have a

  3    couple of questions, Mr. Gann.

  4                THE WITNESS:      Yes, Judge.

   5               THE COURT:      I guess to the extent you can

   6   explain to me a little bit more about how this issue

   7   regarding the sale of the practice related to his
   8   decision to plead guilty or not, I guess was the

   9   discussion he wasn't going to plead guilty unless he sold

 10    the practice, until he sold the practice?              Because it's

 11    not clear to me -- obviously, you know, some things are

 12    more tied into a guilty plea like what the government is

 13    offering, this was like a collateral issue, and he wasn't

 14    going to be remanded or anything at the time of the plea.

 15    So I guess I don't understand how that piece played into

 16    the discussions.

 17                THE WITNESS:      My --
 18                THE COURT:      Let me just add another thing that

 19    you may want to cover separately.           I think you mentioned

 20    during your direct about his license.            So was there a

 21    separate discussion about -- apart from his practice,

 22    which obviously would have to stop because of his jail

 23    time, but was there a discussion about his ongoing

 24    ability to practice after he got out in terms of his

 25    license?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 26 of 79 PageID #: 2860



                           Gann - Cross - King                                    26


   1               THE WITNESS:      We had -- I will take the second

  2    one first, Judge.

  3                THE COURT:      Okay.

   4               THE WITNESS:      We did have discussions about his

   5   medical license, and we had those early on, which is part

   6   of the reason that I had referred him to Carolyn Wolf at

   7   Abrams Fensterman, to deal with those potential
   8   disciplinary issues, and get an opinion from her on what

  9    the effect that would have on his license was.

 10                I certainly indicated to him in my

 11    conversations with him that it was my expectation that

 12    the guilty plea was going to result in OPMC yanking his

 13    license.    He had already given up at the time of his

 14    initial arraignment, he had given up his right to write

 15    narcotics prescriptions but I did feel that upon a guilty

 16    plea, that they would probably come in and take his

 17    medical license from him.
 18                But I left those detailed conversations for him

 19    and the Abrams Fensterman people to have and to try and

 20    sort out if they did that.

 21                So that was part of a collateral conversation

 22    that we had about taking a plea.

 23                THE COURT:      But I guess was that a -- in your

 24    conversations with him, was that or him and his family

 25    and friends, was that a sticking point or an issue,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 27 of 79 PageID #: 2861



                           Gann - Cross - King                                    27


   1   whether or not -- I mean I think it was clear that he was

   2   going to have his license revoked for some period of

   3   time, but his ability to practice after he got out, was

   4   that an ongoing discussion, and issue, what was going to

   5   happen when he got out of jail?           Was he going to be able

  6    to be a doctor when he got out of jail --

  7                THE WITNESS:      Um.
   8               THE COURT:      -- or it didn't get to that level?

   9               THE WITNESS:      I don't think -- I don't think

 10    with him that it really got to that level.              That was -- I

 11    don't think the licensing issue was a problem for him.

 12    It -- his wife seemed to be the one that in various

 13    communications seemed to have the biggest issue with

 14    that.   He didn't seem to have that issue with whether or

 15    not he was going to be able to practice medicine once

 16    this case was fully resolved, and if there was jail,

 17    whatever jail time he served.
 18                What the -- as far as the sale of the practice

 19    was concerned, the reason that that came into the

 20    conversations was because he viewed the value of the

 21    practice to be substantially diminished once he took a

 22    plea.   So if the logistics of that could be worked out

 23    before he took a plea, my understanding was that he

 24    viewed -- that he would be able to sell the practice at

 25    something less than a fire sale, so-to-speak, and so that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 28 of 79 PageID #: 2862



                           Gann - Cross - King                                    28


   1   had some value to him in the course of the conversations

   2   that we were having because with any client, it's not

   3   just about, you know, the whether you're going to win or

   4   lose the case, and the ramifications of that but

   5   particularly dealing with a professional, there are the

   6   collateral consequences that are part of the conversation

   7   but I will say that by the time we got to that October
   8   meeting, my point to him was these collateral

   9   consequences don't matter anymore.            It's not -- we're not

 10    in a position to be concerned with them any further, you

 11    know.   We're talking now about jail and how much jail,

 12    and whether this -- you can be -- you know, how much can

 13    be saved here.

 14                THE COURT:      Okay.    My last question, and I

 15    don't know whether you ever got to this discussion with

 16    him about what he would have to say in front of Judge

 17    Seybert in order to plead guilty, did you ever have a
 18    discussion with him that you're going to have to admit X,

 19    Y and Z, or you never got to that point?

 20                THE WITNESS:      I believe we did.        I believe we

 21    did -- we had that conversation on more than one occasion

 22    frankly because in talking about the plea, I -- you know,

 23    I told him that he's going to have to admit that he, you

 24    know, sold narcotics without having a proper medical

 25    purpose for doing so.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 29 of 79 PageID #: 2863



                           Gann - Cross - King                                    29


   1               I know you're going to ask me what his response

  2    to that was.

  3                THE COURT:      That's my question.

   4               THE WITNESS:      And I don't know that he -- other

   5   than an okay, I don't know that there was ever anything

   6   more than that as a response.          You know, or -- and I

   7   understand.     That -- it was something along those lines
   8   that was conveyed to me.         I can't go as far as to say

   9   that he said I'm prepared to say that but there was

 10    certainly an understanding that that would be required of

 11    him if he were going to take a plea in the case.

 12                THE COURT:      Okay, thank you.

 13                All right.      Is there any redirect?

 14                MR. BARKET:      No, thank you, your Honor.

 15                THE COURT:      Does the government have anything

 16    further based upon my questions?

 17                MR. KING:     No, your Honor.
 18                THE COURT:      All right.     Thank you, Mr. Gann.

 19                THE WITNESS:      Thank you.

 20                THE COURT:      Keep going?     You don't need a

 21    break, right?

 22                MR. BARKET:      No.

 23                THE COURT:      You're good.

 24                MR. BARKET:      I'm good.

 25                THE COURT:      Okay.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 30 of 79 PageID #: 2864



                      Belfiore - Direct - Barket                                  30


  1                 MR. BARKET:     Dr. Belfiore, please.

   2                THE COURT:     Dr. Belfiore, if you could please

  3    take the stand.

  4    M I C H A E L     B E L F I O R E ,

   5        called as a witness, having been first duly sworn,

  6         was examined and testified as follows:

   7                THE CLERK:     Please have a seat and spell your
  8    name for the record.

  9                 THE DEFENDANT:      Michael Belfiore, M-I-C-H-A-E-L

 10    B-E-L-F-I-O-R-E.

 11                 THE COURT:     Just I don't know whether the

 12    microphone is able to pick up, just to be clear on the

 13    oath that Dr. Belfiore answered yes to the oath.                I don't

 14    know if the mic picked it up.

 15                 All right, go ahead.

 16    DIRECT EXAMINATION

 17    BY MR. BARKET:
 18    Q    Good morning, Doctor.

 19    A    Good morning.

 20    Q    How long have you been licensed to practice medicine?

 21    A    25 years.

 22    Q    Okay.    I think there's a good record of your history,

 23    and your background from the course of the trial.

 24                 MR. BARKET:     So I am going to kind of skip over

 25    that, if that's okay with the Court.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 31 of 79 PageID #: 2865



                        Belfiore - Direct - Barket                                31


  1                  THE COURT:    Yes.

   2                 MR. BARKET:    And the government?

  3                  THE COURT:    Yes.

   4   Q      I want to the charges, and the -- and your arrest,

   5   and so forth.      There came a point in time where you were

   6   indicted and arrested, is that right?

  7    A      Yes.
   8   Q      And you ended up retaining an attorney to represent

   9   you?

 10    A      Yes.

 11    Q      What attorney was Mr. Gann?

 12    A      Yes.   Yes, sir.

 13    Q      With respect to Mr. Gann, how did you learn of him or

 14    how did you find him?

 15    A      Mr. Gann was referred to me.

 16    Q      By who?

 17    A      By a friend who is an attorney, and a relative who is
 18    an attorney.

 19    Q      And in the course of looking for an attorney after

 20    your arrest, did you conduct interviews with other

 21    lawyers?

 22    A      Yes.

 23    Q      How may, if you recall?

 24    A      Approximately five or six.

 25    Q      And can you list some of those for the Court?




                           Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 32 of 79 PageID #: 2866



                      Belfiore - Direct - Barket                                  32


   1   A    Let me see, there was a Ms. Kelp (ph.), there was a

   2   Mr. Fritz, there was a group of Rivkin and Radler.                There

   3   was -- there was a group out of Manhattan.              I don't

   4   recall their names.       And there was something from Martin

  5    Clearwater and Bell.

   6   Q    And did you actually interview with each of these

   7   firms?
  8    A    Yes.

   9   Q    And you ended up selecting Mr. Gann?

 10    A    Yes, sir.

 11    Q    And why is that or why was that?

 12    A    Mr. Gann had the best reputation, and the other --

 13    the other groups didn't -- they -- they seemed that they

 14    were very much interested, but they didn't have that much

 15    experience with a case like this.

 16    Q    Were you comfortable with Mr. Gann when you met with

 17    him initially?
 18    A    Yes.

 19    Q    What did you think of his professionalism?

 20    A    I thought it was great.

 21    Q    During the course of the time that he represented

 22    you, did you meet with him and talk to him?

 23    A    Yes.

 24    Q    How did you find those meetings, and his demeanor,

 25    and how he interacted with you?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 33 of 79 PageID #: 2867



                      Belfiore - Direct - Barket                                  33


   1   A    I thought that Mr. Gann, the way he carried himself,

   2   his professionalism, I thought it was spectacular.                I had

  3    no problem with any of that.

   4   Q    And you got along with him personally?

  5    A    Very much so.

   6   Q    He gave you legal advice, and investigated the case

   7   and talked to you about it?
  8    A    Yes.

   9   Q    Were you satisfied with the manner in which he was

 10    representing you?

 11    A    He seemed to know his stuff.

 12    Q    Did he recommend or make a recommendation to you as

 13    to what course of conduct you should take?

 14    A    As in --

 15    Q    Taking a plea or going to trial?

 16    A    Yes, he recommended taking the plea.

 17    Q    And in order to take the plea, what did you have to
 18    do, what did you think you had to do with respect to your

 19    practice?

 20    A    Well, in all honestly -- in all honesty, between my

 21    family, my friends, my patients, and my practice, are --

 22    or I should say now were, my top priority in my life, and

 23    I had to make sure that my patients were taken care of

 24    before anything else was done.          And it wasn't moving as

 25    fast as I wanted it to move.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 34 of 79 PageID #: 2868



                      Belfiore - Direct - Barket                                  34


   1   Q    Were you taking steps to transfer or sell your

   2   practice to anther doctor?

  3    A    Yes.

   4   Q    Who was the doctor?

  5    A    One of the doctors was a Dr. Navid from Hicksville.

   6   Q    And did you engage attorneys to help you, and to

   7   negotiate that, and to actually transfer the practice?
  8    A    I was trying to, yes.

   9   Q    And you wanted to do that as a pre-requisite or

 10    before you entered a guilty plea?

 11    A    Yes.

 12    Q    When Mr. Gann was giving you advice to plead guilty,

 13    how did you react to that?

 14    A    I was kind of disappointed at the beginning because,

 15    you know, you see all these things on TV -- this is my

 16    first time ever in trouble with the law.             And so I have

 17    no experience with this, I have no clue, I can only go by
 18    what people say, and I -- I -- I had no idea.              So at the

 19    beginning I was disappointed.

 20         And so it took Marc -- you know, he was patient, he

 21    was very patient -- he was not very patient, he was

 22    overly patient, to explain, you know what I am saying,

 23    what was going on, and how things were working, and how

 24    all of this -- you know, how all this works.

 25         You know, the best that I compare it to is, you know,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 35 of 79 PageID #: 2869



                      Belfiore - Direct - Barket                                  35


   1   you being told that you have cancer, and then nobody is

   2   explaining it to you properly but at least Mr. Gann was

  3    there as my consult.

  4    Q    Okay.    And the advice to --

   5                MR. BARKET:     Withdrawn.

   6   Q    The advice he was giving you take a guilty plea, how

   7   did you react to that?
   8   A    Like I said before, I was -- at the beginning, I was

  9    disappointed.

 10    Q    How about towards the end or as time had moved on?

 11    A    As time moved on, it was something that I accepted, I

 12    had to accept it, because at -- from what Mr. Gann

 13    represented to me, there was really no way to really

 14    fight this.

 15    Q    You heard a discussion, I think -- I'm assuming you

 16    did, with Mr. Gann, and myself, and counsel for the

 17    government about a meeting that took place in October.                 I
 18    think the government labeled it as October 23rd of 2015.

 19    Do you recall that meeting?

 20    A    I couldn't recall the date but I -- there was

 21    numerous meetings.

 22    Q    Well, was there a meeting with Mr. Gann, and a number

 23    of people, your family, or office manager, just before

 24    you hired Mr. Liotti?

 25    A    Correct.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 36 of 79 PageID #: 2870



                      Belfiore - Direct - Barket                                  36


   1   Q    And after that meeting, what was your intent with

   2   respect to a guilty plea?

  3    A    I was working towards accepting that plea.

   4   Q    What do you mean by "working towards"?

   5   A    I was -- like I said, my biggest -- my biggest

   6   problem was making sure that the practice was settled,

  7    and I can move forward without having any reservations.
   8   Q    Did you take -- after the meeting, did you take any

   9   affirmative steps to look for, or to hire another

 10    attorney?

 11    A    I had no -- I had no plans at that last meeting to

 12    hire another attorney.

 13    Q    Did you -- were you satisfied after that meeting with

 14    the advice, and the representation -- the advice Mr. Gann

 15    was giving you, and the representation that he was

 16    providing you?

 17    A    Yes.
 18    Q    How is it that you met with Mr. Liotti?              How did that

 19    come about?

 20    A    I met Mr. Liotti through his son.            His son was a

 21    well-known, and -- vendor within my office.              He sold

 22    different type of healthcare supplies.             And he was aware

 23    of my case because I had to keep everything open with all

 24    my vendors and my patients.          They -- I didn't tell

 25    anybody anything different because all they have to do is




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 37 of 79 PageID #: 2871



                      Belfiore - Direct - Barket                                  37


  1    go on the internet.

   2   Q    In the days that followed or in the day or two that

   3   followed your meeting with Mr. Gann and your family, did

   4   you happen to run into Mr. Liotti's son?

  5    A    Yes.

   6   Q    How is that?

   7   A    He came in on his usual routine day, that he would
  8    come in and stop by and see if I needed any supplies.

   9   Q    And what conversations, if any, about your case did

 10    you have that day?

 11    A    He asked me about how the case was going.

 12    Q    What did you tell him?

 13    A    I told him that I was going to have to take a plea.

 14    Q    And how did he react to that?

 15    A    He goes, "Did you talk to my father?"

 16    Q    What did you say?

 17    A    "Who is your father?"         You know, that was my first
 18    question.    He says, "Well, my Dad is a criminal

 19    attorney".     And so, he -- so he said -- so I said, "Does

 20    he handle federal cases?"         He says, "Yeah, he handles a

 21    lot of federal cases.        He's won a big -- a lot of big

 22    federal cases, as well."

 23         And so I said, to get another opinion at this stage

 24    of the game, I said what could it hurt.             And so I called

 25    him and I made an appointment.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 38 of 79 PageID #: 2872



                      Belfiore - Direct - Barket                                  38


   1   Q    How quickly after you met with his son did you make

   2   an appointment with Mr. Liotti?

  3    A    That afternoon.

   4   Q    And did you actually go in and meet with him?

  5    A    Yes, I did.

   6   Q    What advice did he give you at that first meeting?

   7   A    At that first meeting, he said that he had -- he had
   8   numerous cases such as mine where he did very, very well

   9   with them.     He said he had a very high win rate.            He felt

 10    that after hearing what I had to say that he -- if he

 11    felt that there was at least a 30 percent chance of

 12    winning, he would take it, and he would win.

 13    Q    On --

 14    A    He -- I'm sorry.

 15    Q    That's okay.      Finish your thought.

 16    A    He also said something which I found kind of alarming

 17    but I didn't know how to take it, because for the most
 18    part again, I have no experience with this, so he was

 19    saying things like attorneys like -- like Mr. Gann, all

 20    they do is take your money and settle.

 21    Q    At that point, did you provide him with copies of the

 22    videotapes that existed, and discovery or anything like

 23    that.

 24    A    At that moment, no.

 25    Q    What did you do at that meeting or following that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 39 of 79 PageID #: 2873



                       Belfiore - Direct - Barket                                 39


   1   meeting?

  2    A      I'm not sure what you mean.

   3   Q      Well, he indicated to you that he thought that he

   4   could win, that there was no reason for you to take a

  5    plea.

   6   A      Right.   He said that there's no reason to take a

  7    plea.
   8   Q      And did he ask you to hire him?         Did he suggest you

   9   hire him?

 10    A      Yes.

 11    Q      Did you do that?

 12    A      Yes, I did.

 13    Q      Right on the spot?

 14    A      I think there was within the next day or the next

 15    day.    It was -- it was shortly within that time frame.

 16    Q      Within a few days of your meeting with Mr. Gann, and

 17    your family?
 18    A      Yes.

 19    Q      And within a day or so of meeting his son?

 20    A      Yes.

 21    Q      And all of that took place within a -- how long a

 22    period of time?

 23    A      48 to 72 hours?     Well, when I met -- when I met with

 24    Liotti's son to Liotti, there was a -- maybe about five

 25    or six days between the meeting.           I am not exactly sure




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 40 of 79 PageID #: 2874



                      Belfiore - Direct - Barket                                  40


   1   of the dates --

  2    Q    Okay.

   3   A    -- where I left Mr. Gann's office to where I saw

   4   Liotti's son.

   5   Q    Okay.    Had Mr. Liotti told you or given you advice

   6   similar to that which Mr. Gann gave you, which is that

   7   the case was indefensible, and that you should plead
   8   guilty, and significant reduce your exposure to federal

   9   prison, what would you have done

 10    A    It -- like Mr. Liotti's interpretation, his advice

 11    was on the complete opposite side of the spectrum.

 12    Q    Right.     I understand that but I am asking you had he

 13    given you advice similar to Mr. Gann --

 14    A    Oh, if he had given -- if had said the same thing

 15    that, Mr. -- you know, that Mr. Gann said, I would have -

 16    - I would -- I would have -- this thing -- this whole

 17    case would have been over and done with by now.               I would
 18    have done what Mr. Gann said.

 19    Q    Which is what?

 20    A    Take the plea.

 21                 MR. BARKET:     All right.     That's all I have,

 22    thank you.

 23                 THE COURT:     All right.

 24                 Cross-examination?

 25                 MR. KING:    Thank you, your Honor.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 41 of 79 PageID #: 2875



                        Belfiore - Cross - King                                   41


   1   CROSS-EXAMINATION

   2   BY MR. KING:

  3    Q    Good morning, Doctor.

  4    A    Good morning.

   5   Q    Around October 16th of 2018, you signed an affidavit

   6   in support of your motion to vacate your conviction,

   7   right?
  8    A    Yes, sir.

   9   Q    And you stated in that affidavit that all your

 10    statements in it were true, right?

 11    A    Yes, sir.

 12                 MR. KING:    Your Honor, may I approach the

 13    witness with a copy of the affidavit?

 14                 THE COURT:     Yes.

 15    Q    Dr. Belfiore, in front of you now is a copy of the

 16    affidavit that you signed on October -- around October

 17    16, 2018.    You also said in that affidavit, that you
 18    understood that false statements in it were punishable as

 19    a crime, right?

 20    A    Yes, sir.

 21    Q    And nowhere in the affidavit do you say that you told

 22    Marc Gann that you wanted to plead guilty, right?

 23    A    No, it's not in the paper.

 24    Q    Okay.    And nowhere in the affidavit do you say that

 25    the sale of your medical practice was a prerequisite to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 42 of 79 PageID #: 2876



                        Belfiore - Cross - King                                   42


   1   your pleading guilty, right?

  2    A    Correct.

   3   Q    Okay.    Instead calling your attention to paragraph 4,

   4   do you say the following, and read along with me:

   5        "During the time -- during the period of time I was

   6   considering accepting the plea, I had a conversation with

   7   Mr. Liotti's son who I knew from my medical practice, he
  8    suggested that I meet with his father, which I did."

   9        Did I read that accurately?

 10    A    Yes.

 11    Q    Okay.    And you first met with Mr. Liotti around

 12    Monday, October 26th of 2015, correct?

 13                 MR. BARKET:     I'm sorry?     Which Mr. Liotti?

 14                 MR. KING:    I'm sorry, yes, let me clarify.

 15    Q    Thomas Liotti, your trial counsel; you first met with

 16    him around Monday, October 26th of 2015, right?

 17    A    I think so.      Yeah, I just -- I don't have all my
 18    papers, they're -- I can't say the date exactly.

 19    Q    You know that Mr. Liotti, your trial counsel, kept

 20    time records, correct?

 21    A    Yes, sir.

 22    Q    You have no reason to dispute those records as to

 23    your first meeting, right?

 24    A    No, sir.

 25    Q    Okay.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 43 of 79 PageID #: 2877



                        Belfiore - Cross - King                                   43


  1    A    I just don't remember the dates.            It's --

   2   Q    Okay.    Now before your trial, you testified in the

   3   grand jury, correct?

  4    A    Yes, sir.

   5   Q    You did so on three occasions, right?

  6    A    Yes, sir.

   7   Q    Each time you were under oath, correct?
  8    A    Yes, sir.

   9   Q    And each time you were -- and when you testified in

 10    the grand jury, you testified in substance that all of

 11    your prescriptions were issued for legitimate medical

 12    purpose, right?

 13    A    Yes.    And that was the legitimate medical purpose

 14    that Mr. Liotti had defined for me.

 15                 MR. KING:    Your Honor, could I strike the last

 16    part of that answer as nonresponsive?

 17                 THE COURT:     No, I am going to let it stand.
 18    Just try to focus on the question, Doctor.

 19                 THE WITNESS:     Oh, okay.

 20                 THE COURT:     Mr. Barket will get a chance to

 21    follow-up on redirect, okay?

 22    Q    You testified, in essence in the grand jury, that you

 23    were innocent, correct?

 24    A    Yes, sir.

 25    Q    And you testified that undercover officer had tricked




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 44 of 79 PageID #: 2878



                        Belfiore - Cross - King                                   44


   1   you into issuing him oxycodone prescriptions, right?

  2    A    Yes, sir.

   3               MR. KING:     Your Honor, at this time, I would

   4   like to approach the witness with a document that is

   5   currently before the Court in the record.              It's a notice

   6   of claim that the defendant filed.            Can I approach him

   7   with it?
  8                THE COURT:      Yes.

   9   Q    Dr. Belfiore, do you recognize that document?

 10    A    Yes, sir.

 11    Q    What do you recognize it to be?

 12    A    It was a claim that Mr. Liotti had made on my behalf

 13    for the damages done as a result of what he called

 14    vindictive prosecution.

 15    Q    Does it bear your signature?

 16    A    Yes, it does.

 17                MR. KING:     Your Honor, this record is already
 18    in evidence in this proceeding.           It was entered by

 19    defense counsel as part of his declaration but just to

 20    avoid any confusion, I ask that it be entered now into

 21    evidence, marked as MB-1.

 22                THE COURT:      Any objection?

 23                MR. BARKET:      I'm -- no, I don't object to the

 24    document going in but when you say it's already in the

 25    record and you said defense counsel, I just want to be




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 45 of 79 PageID #: 2879



                        Belfiore - Cross - King                                   45


   1   clear, it wasn't entered by us, I think it was entered --

   2               THE COURT:      Where in the record was this

  3    entered?    I don't remember.

   4               MR. KING:     The defense counsel submitted a

   5   declaration in connection with the motion that's been on

  6    the docket for --

   7               THE COURT:      Are you talking about Mr. Liotti?
  8                MR. KING:     Yes.

  9                THE COURT:      Okay.

 10                MR. BARKET:      Okay.    That's what --

 11                MR. KING:     So it's in --

 12                MR. BARKET:      I'm thinking of myself -- I'm

 13    thinking of us as defense counsel.

 14                THE COURT:      Okay.

 15                MR. KING:     I'm sorry for the confusion.

 16                MR. BARKET:      That's okay.

 17                THE COURT:      Okay.    So just so it's clear, it is
 18    admitted for purposes of the hearing.            Obviously, just so

 19    the record is clear, any documentation that has

 20    previously been submitted, is all part of the record in

 21    terms of the Court's review of it, okay?

 22                MR. KING:     Thank you, your Honor.

 23    (Government's Exhibit MB-1 received into evidence.)

 24    Q    So, Dr. Belfiore, looking that document now, the

 25    notice of claim, on January 6th, 2017, you filed a notice




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 46 of 79 PageID #: 2880



                        Belfiore - Cross - King                                   46


   1   of claim against the United States government for

   2   negligence, false imprisonment, prima facie tort, false

   3   arrest, abuse of process, wrongful and malicious

   4   prosecution, and there's several other claims in there,

   5   right?

  6    A    Yes, sir.

   7   Q    Okay.    And the amount of money you wanted for this
   8   claim or these claims was $30,500,000, correct?

  9    A    Yes, sir.

 10    Q    You signed this document under criminal penalty for

 11    making false statements, right?           Take a look at the first

 12    page of the document.        The bottom of the document, under

 13    your signature, you see that civil -- for a civil penalty

 14    for presenting a fraudulent claim?

 15    A    Yes, sir.

 16    Q    Okay.    And you see next to that, there's a criminal

 17    penalty for presenting fraudulent or claims or making
 18    false statements.       Do you see that on the document?

 19    A    Yes, sir.

 20    Q    Okay.    So you signed this document seeing those

 21    penalties on the document, right?

 22    A    Yes, sir.

 23    Q    The claim states if you turn to page 4, that you

 24    prescribed medication with a legitimate medical purpose,

 25    is that right?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 47 of 79 PageID #: 2881



                        Belfiore - Cross - King                                   47


  1    A    Um --

  2                 MR. BARKET:     Wait, wait, just --

  3    A    I'm not exactly sure where you're --

   4                MR. KING:    Could I approach, Judge?

  5                 THE COURT:     Yes.

  6    Q    It's on page 4 of the document.            Right here.

  7    A    Oh.
   8   Q    Do you see that?       Do you see that now?

  9    A    Yes, sir.

 10    Q    Okay.    And it says that you prescribed medication

 11    with a legitimate medical purpose, right?

 12    A    Yes, sir.

 13    Q    Okay.    And before trial, you appeared on television

 14    several times, right?

 15    A    Yes, sir.

 16    Q    During an interview with Crime Watch Daily, you

 17    stated that you couldn't accept the government's plea
 18    offer because you couldn't plead guilty to something that

 19    you didn't do, right?

 20    A    Yes, sir.

 21    Q    And you also told Crime Watch Daily that all your

 22    oxycodone prescriptions were written for a legitimate

 23    medical purpose, right?

 24    A    Yes, sir.

 25    Q    And you challenged the government in your interview




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 48 of 79 PageID #: 2882



                        Belfiore - Cross - King                                   48


   1   with Crime Watch Daily to prove its case against you,

   2   right?

  3    A    From what I recall, yes, sir.

   4   Q    And you testified at trial, right?

  5    A    Yes, sir.

   6   Q    And on direct examination, you stated that all of

   7   your oxycodone prescriptions were issued for a legitimate
   8   medical purpose, right?

  9    A    Yes, sir.

 10    Q    You also introduced expert testimony at trial, right?

 11    A    And one of your experts was Dean Olsen, correct?

 12    A    Yes, sir.

 13    Q    And Dean Olsen was a doctor of Osteopathy who works

 14    at Nassau Medical Center, right?

 15    A    Yes, sir.

 16    Q    And he testified about your oxycodone prescribing

 17    practices, correct?
 18    A    Yes, sir.

 19    Q    And he testified that all of your oxycodone

 20    prescriptions at issue in trial were issued for a

 21    legitimate medical purpose, correct?

 22    A    From what I recall, yes.

 23    Q    Before you fired Marc Gann, you never sold your

 24    medical practice, right?

 25    A    No, sir.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 49 of 79 PageID #: 2883



                          Belfiore - Cross - King                                 49


   1   Q      You continued operating it from the time you hired

   2   Marc Gann, through the time you fired him, and through

   3   the end of your trial, correct?

  4    A      Yes, sir.

   5                 MR. KING:    Your Honor, may I approach the

   6   witness with a copy of the second superseding indictment?

  7                  THE COURT:    Yes.
   8   Q      Doctor, in front of you now is a copy of the second

   9   superseding indictment issued by the grand jury against

 10    you.    Do you see it?

 11    A      Yes, sir.

 12    Q      You're familiar with that document, right?

 13    A      Yes.

 14    Q      In it 26 prescriptions are listed, right?

 15    A      Yes, sir.

 16    Q      Those prescriptions were issued by you, correct?

 17    A      Yes, sir.
 18    Q      All of them were for oxycodone, right?

 19    A      Yes, sir.

 20    Q      And all of them were for oxycodone in a dosage of 30

 21    milligrams, correct?

 22    A      Yes, sir.

 23    Q      The amount of pills at issue with respect to each of

 24    those prescriptions ranges between 90 and 180, correct?

 25    A      Yes, sir.




                           Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 50 of 79 PageID #: 2884



                        Belfiore - Cross - King                                   50


   1   Q    And the period of time in which you issued those 30

   2   milligram oxycodone prescriptions runs between 2011 and

   3   2013, right?

  4    A    Yes, sir.

   5   Q    Which of these prescriptions did you believe at the

   6   time you issued it was not for a legitimate medical

   7   purpose?
   8   A    At the time when this statement was made, I would say

   9   all of them?     I've -- according to the definition that I

 10    was given for legitimate medical purpose.

 11    Q    No, I am going back to the time that you issued the

 12    prescriptions as a doctor, when you issued them which did

 13    you believe were not for a legitimate medical purpose?

 14    A    I can't say.

 15    Q    Did you believe that they were all issued for a

 16    legitimate medical purpose when you issued them?

 17    A    Yes.
 18    Q    Before testifying today, did you review your

 19    affidavit with your attorney?

 20    A    Yes.

 21    Q    Did you do so multiple times?

 22    A    No.

 23    Q    You reviewed your affidavit with your attorney once?

 24    Is that what you're saying?

 25    A    We -- it's -- it's -- from where I am located now,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 51 of 79 PageID #: 2885



                         Belfiore - Cross - King                                  51


  1    it's difficult to have multiple meetings.

   2   Q     Just to be clear, did you -- how many times did you

  3    discuss the content of your --

   4               MR. BARKET:      I'm sorry, Judge.       This is -- I

   5   know that he waives the privilege with respect to other

   6   lawyers.    He hasn't waived the privilege with respect to

  7    me.
  8                THE COURT:      Yes, sustained.

   9   Q     Did you discuss your affidavit with anyone other than

 10    your attorney?

 11    A     No, sir.

 12    Q     Before you came to testify today, did you prepare to

 13    testify with your attorney?

 14                MR. BARKET:      Objection.

 15                THE COURT:      Yes, sustained.

 16    Q     Before coming to testify today, did you prepare to

 17    testify by consulting with anyone other than your
 18    attorney?

 19    A     No.   No, sir.

 20    Q     During trial, you maintained a Facebook account,

 21    correct?

 22    A     Yes, sir.

 23                MR. KING:     Your Honor, may I approach the

 24    witness with some documents?

 25                THE COURT:      Yes.   I don't remember now, are




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 52 of 79 PageID #: 2886



                        Belfiore - Cross - King                                   52


   1   those part of the records too or those are new?

  2                MR. KING:     They are not, your Honor.

  3                THE COURT:      Okay.

   4               MR. KING:     I'm going to attempt to offer them

   5   now.    Is there any objection to their being entered?

  6                MR. BARKET:      No, we've seen them.        Thank you.

   7               MR. KING:     Okay.     In that case, your Honor, I
   8   am just going to proceed with questioning about them.

   9               THE COURT:      Yes, I guess we should give it an

 10    exhibit number of something new.

 11                MR. KING:     Yes, I do have numbers for each of

 12    them.

 13                THE COURT:      Okay.

 14                MR. KING:     These are nonsequentially

 15    unfortunately, but just for the record, marked as

 16    Government's Exhibit's MB-14, MB-13, MB-10, MB-9, MB-8,

 17    MB-6, MB-7 -- and MB-7.
 18                THE COURT:      I'm sorry, you said MB-7, and then

 19    what was the last one?

 20                MR. KING:     There's nothing -- no other ones

 21    after that.     Just MB-7.

 22                THE COURT:      I thought you said 7 twice then.

 23                MR. KING:     I apologize.

 24                THE COURT:      All right.

 25                MR. KING:     MB-6, and then MB-7.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 53 of 79 PageID #: 2887



                        Belfiore - Cross - King                                   53


   1                THE COURT:     Any objection to those?

  2                 MR. BARKET:     No.

   3                THE COURT:     All right.     So those documents are

   4   admitted -- those exhibits are admitted for purposes of

  5    the hearing.     All right.

   6   (Government's Exhibits MB-6 through MB-10, MB-13 and MB-

   7   14 were received into evidence.)
  8                 THE COURT:     Go ahead.

   9   Q    All right, so, Doctor, did you have a chance to look

 10    through those?

 11    (Pause)

 12    Q    Did you have a chance to look at those?

 13    A    Yes, sir.

 14    Q    Okay.    So those are from your FAcebook account,

 15    right?

 16    A    Yes, sir.

 17    Q    And during th trial, you publicly posted statements
 18    about your assessment of how the trial was going, right?

 19    A    Yes.

 20    Q    Let me call your attention first to MB-14.               Did you

 21    state that Tom Liotti was a great lawyer?

 22    A    Yes, I did.

 23    Q    Okay.    Did you also say that you were walking into

 24    court with your head held up so high that you thought

 25    your neck was going to snap?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 54 of 79 PageID #: 2888



                        Belfiore - Cross - King                                   54


  1    A    Yes, sir.

   2   Q    Okay.    Let me call your attention now to MB-13.              On

   3   that date, you said you were feeling pumped, right?

   4   A    On 13?

   5   Q    Top part?

  6    A    Yes.

   7   Q    Okay.    And that was because you thought that truth
   8   was going to prevail, right?

  9    A    Yes, sir.

 10    Q    Okay.    Turning next to MB-10, on May 10th, 2018, you

 11    wrote on Facebook that all of the experts you called at

 12    trial did a spectacular job, right?

 13    A    Yes, sir.

 14    Q    And you stated that you and your supporters have to

 15    show the government that doctors shouldn't have to be

 16    afraid to treat patients with compassion and respect,

 17    right?
 18    A    Yes.

 19    Q    And you said that this was a fight that would benefit

 20    you all in the long run, is that right?

 21    A    Yes.

 22    Q    All right.      I want to call your attention now to MB-

 23    9. Just one day before the post that we just read, did

 24    you state that another one of your experts, Dr. Blum

 25    (ph.), did one hell of a job?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 55 of 79 PageID #: 2889



                        Belfiore - Cross - King                                   55


  1    A    Yes.

   2   Q    Okay.    Calling your attention to the next document,

   3   MB-8, day before that on May 8th, did you write that you

   4   hoped that the jury was at least half impressed with

   5   another one of your experts, Dean Olson, as you were?

  6    A    Yes.

   7   Q    You started testifying on May 2nd, correct?
  8    A    I don't recall.

  9    Q    The next document might refresh your recollection.

 10    Let's take a look at MB-6.         You were looking forward to

 11    testifying, right?

 12    A    Well, yes.

 13    Q    Okay.    And on May 2nd, 2018 on Facebook, you wrote,

 14    "Today, I finally get to testify."            Right?

 15    A    Yes.

 16    Q    And you also wrote I get to tell my side of the story

 17    for once, right?
 18    A    Yes.

 19    Q    You were so excited about testifying that you wrote,

 20    "Time to rock this joint" with a bunch of exclamation

 21    marks, right?

 22    A    Yes.

 23    Q    And you testified for two days, correct?

 24    A    It was either two or three days.

 25    Q    Okay.    On the second day of your testimony, May 3rd,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 56 of 79 PageID #: 2890



                        Belfiore - Cross - King                                   56


   1   2018, turning to MB-7, did you write that -- did you

   2   write, "Hit them with the truth is all I can do."                You

   3   wrote that, right?

  4    A    Yes.

   5   Q    And then you again express your excitement writing,

   6   "Going to rock this joint" with exclamation points,

   7   right?
  8    A    Yes.

   9   Q    Okay.    I want to turn your attention back to the

 10    meeting that you had with Mr. Liotti's son.              Okay.

 11                 MR. KING:    Judge, can I approach to take those

 12    documents now?

 13                 THE COURT:     Sure.    Just make sure you leave a

 14    copy with the Court, okay?

 15                 MR. KING:    Yes.

 16    Q    I want to call your attention now to your meeting

 17    with Mr. Liotti's son, okay?          Before that meeting, had
 18    you had a meeting with Marc Gann and members of your

 19    family and friends?

 20    A    Yes.

 21    Q    Okay.    And at that meeting, did Marc Gann urge you to

 22    plead guilty

 23    A    Yes.

 24    Q    And at that meeting -- and before -- even before that

 25    meeting, had Marc Gann for months been urging you to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 57 of 79 PageID #: 2891



                        Belfiore - Cross - King                                   57


   1   plead guilty?

  2    A    Yes.

   3   Q    Did he discuss with you the evidence that the

   4   government would introduce against you, such as the

   5   undercover videos?

  6    A    Yes.

   7   Q    Did he discuss with you the expert opinion that he
   8   had retained demonstrating that you did not have a

   9   defense with respect to your interactions with the

 10    undercover?

 11    A    Yes.

 12    Q    Did he discuss with you his reverse proffer with AUSA

 13    Gatz where she explained the government's case and

 14    position to him?

 15    A    Yes.

 16    Q    Did he also speak to you about his information that

 17    he got about the DEA warning you about your oxycodone
 18    prescribing practices?

 19    A    Yes.

 20    Q    Did he also provide you with information that he

 21    testified about earlier today about drug-seeking

 22    individuals overrunning your practice?

 23    A    Yes.

 24    Q    Okay.    He had provided you with all that information

 25    before you met Mr. Liotti's son, right?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 58 of 79 PageID #: 2892



                     Belfiore - Redirect - Barket                                 58


  1    A    Yes.

   2   Q    And he had urged you to plead guilty, right?

  3    A    Yes.

   4   Q    And at the time that you met Mr. Liotti's son, you

   5   were considering that, correct?

   6   A    No, before that we were just about deciding where we

   7   -- like I said before, we were waiting for the sale of
  8    the practice.

  9    Q    Doctor, do I have to show you your affidavit again?

 10    You wrote in your affidavit you were considering that at

 11    the time --

 12    A    Yes.

 13    Q    -- you met Mr. Liotti's son.

 14    A    I -- I -- I would say my definition of considering,

 15    that's what I meant by considering.

 16    Q    Okay.    And after having all that information, you

 17    elected to hire Mr. Liotti after meeting with him,
 18    correct?

 19    A    Yes.

 20                 MR. KING:    Nothing further, your Honor.

 21                 THE COURT:     Okay.

 22                 Redirect?

 23    REDIRECT EXAMINATION

 24    BY MR. BARKET:

 25    Q    Just a -- what's a prima facie tort?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 59 of 79 PageID #: 2893



                     Belfiore - Redirect - Barket                                 59


  1    A    I haven't the slightest idea.

  2    Q    Oh --

   3   A    If it has nothing to do with a gall bladder, an

  4    ankle, or knee, I would not know.

   5   Q    Who prepared the $30 million claim?

  6    A    That was Mr. Liotti.

   7   Q    And as part of his legal advice to you, he thought or
   8   he told you that was a good thing to do, and it would

   9   help your case in some way?

 10    A    Not like that.       He said this is part and parcel for

 11    every federal case.

 12    Q    Every federal case he says you should file a $30

 13    million lawsuit?

 14    A    Yes.

 15    Q    Okay.    Did you have any sense yourself of filing any

 16    lawsuit before you got this advice from Mr. Liotti?

 17    A    I had no clue that you could even do something like
 18    that.

 19    Q    Whose idea was it to go on television?

 20    A    Mr. Liotti's.

 21    Q    Did he advise you to do that?

 22    A    Yes, he did.

 23    Q    Did he tell you that he thought that would be helpful

 24    to your case?

 25    A    He thought it would be one of the best things to get




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 60 of 79 PageID #: 2894



                     Belfiore - Redirect - Barket                                 60


   1   our story out there?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 61 of 79 PageID #: 2895



                     Belfiore - Redirect - Barket                                 61


   1   Did he prepare you in order to talk on TV, what you

   2   should say, things like that?

  3    A    Yes.

   4   Q    Whose idea was it for you to testify in front of the

   5   grand jury?

   6   A    Mr. Liotti's.

   7   Q    Again, did he prepare you, and talk about what you
   8   should testify to, and how you should approach things?

  9    A    Yes.

 10    Q    With respect to the Facebook account, did you attach

 11    articles to some of the postings?

 12    A    Yes, I was recommended to do so.

 13    Q    What kind of articles did you attach?

 14    A    Articles that Mr. Liotti had written regarding his

 15    now experience with my case.

 16    Q    So he asked you to post stuff or material on Facebook

 17    that were articles that he wrote about himself in your
 18    case?

 19    A    Yes.

 20    Q    And did you follow his advice?

 21    A    Yes.

 22    Q    I want to go back to something you said on cross a

 23    couple of times, your understanding of legitimate medical

 24    reason.     What was your understanding, if you can recall,

 25    from what Mr. Liotti said?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 62 of 79 PageID #: 2896



                     Belfiore - Redirect - Barket                                 62


   1   A    Well, Mr. Liotti defined legitimate medical --

   2   medical purpose as -- as long as somebody was complaining

  3    about pain, it was a legitimate medical purpose.

   4   Q    With respect to the undercover officer, did you

   5   recommend that he engage in testing prior to or during

   6   the course of your treatment of him?

  7    A    I recommended, yes.
   8   Q    Did he do that?

  9    A    No, he didn't.

 10    Q    Did you make notations in the -- his medical file

 11    concerning --

 12                 THE COURT:     Wait, wait, sorry, say that -- can

 13    you just -- I missed that for a second.             What was that

 14    question?

 15                 MR. BARKET:     Did you make notations in his

 16    medical file --

 17                 THE COURT:     No, the question before that.
 18    Q    Did you recommend that he engage in testing --

 19    A    Yes.

 20    Q    -- x-rays, and things like that.

 21                 THE COURT:     Okay.

 22    Q    Did --

 23                 MR. BARKET:     I was about to say can we have it

 24    read back.

 25    Q    And did he engage in that testing?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 63 of 79 PageID #: 2897



                     Belfiore - Redirect - Barket                                 63


  1    A      No, he didn't.

   2   Q      Did you make notations in the file?

  3    A      I don't recall.

   4   Q      Did you make any notations in his medical file that

   5   weren't true?

   6   A      Not so much not true but to my estimations, but my --

  7    what I had written in the chart was not a whole truth.
   8   Q      Which part of it was false, or not whole truth?

   9   A      Well, it was my interpretation of what he would be

 10    doing, why he would come back for the practice.               It was a

 11    sloppy move on my -- my part.

 12    Q      Your understanding of legitimate medical purpose, has

 13    that changed at all since Mr. Liotti stopped representing

 14    you?

 15    A      Yes.

 16    Q      Why did you hire Mr. Liotti?

 17    A      When I met Mr. Liotti, as I was saying before, he
 18    gave a totally different perspective on how the case

 19    should be handled.       He said that he had handled cases

 20    like this in the past, and had won.            He was -- he was

 21    basically saying it's one of these things where it's

 22    like, why are you taking the plea where you could win

 23    this flat out?      You wouldn't have to sell your practice.

 24    You wouldn't have to do anything to get to back to work

 25    on Monday, after the case -- the case was done.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 64 of 79 PageID #: 2898



                     Belfiore - Redirect - Barket                                 64


   1                MR. BARKET:     Judge, I think that we can agree

   2   on some dates.      I would be happy to enter a stipulation

   3   to that effect.      I think the meeting that we've referred

   4   to -- Mr. Gann referred to is defined -- the government

   5   mentioned at one point, October 23rd.            We agree.      We

   6   think that that's correct based upon some emails that

   7   exist.
  8                 THE COURT:     Okay.

   9                MR. BARKET:     And that Mr. Liotti fired or faxed

 10    over to Mr. Gann, a notice that he was substituting in

 11    for Mr. Gann on October 28th, both in 2015.

 12                 THE COURT:     Agreed?

 13                 MR. KING:    Judge, just one second.          Can I just

 14    speak to defense counsel briefly?

 15                 THE COURT:     Sure.

 16    (Counsel confer)

 17                 MR. KING:    Judge, I just need to review
 18    something.

 19                 THE COURT:     Okay.

 20    (Pause)

 21                 MR. KING:    Judge, there's no objection to that.

 22    We can stipulate to that.

 23                 THE COURT:     Okay.

 24                 MR. BARKET:     So just to be clear, the meeting

 25    that Mr. Gann testified to where Dr. Belfiore was there,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 65 of 79 PageID #: 2899



                     Belfiore - Redirect - Barket                                 65


   1   and other members of his family, and another lawyer, and

   2   so forth, was October 23rd.          Mr. Gann notified the

   3   government that he had been substituted on October 28th,

  4    both 2015.     So it's a --

   5                And again for the record, I think we can take

   6   judicial notice of this, but October 23rd of 2015 was a

  7    Friday.
  8                 MR. KING:    That's correct.

  9                 THE COURT:     Okay.

 10    Q    So given those dates, do you remember what day Mr.

 11    Liotti's son came to see you?

 12    A    Not exactly.      Not specifically.        I couldn't give you

 13    an exact date.

 14    Q    But it would be in between the 23rd and the 28th?

 15    A    I could say yes.

 16                 MR. BARKET:     One second.      I'm sorry, one

 17    second, Judge.
 18    (Pause)

 19                 MR. BARKET:     Just one or two more questions.

 20    Q    Following hiring Mr. Liotti, did you continue to

 21    investigate the sale of your practice?

 22    A    Yes.

 23    Q    Did you sell the practice?

 24    A    No.

 25    Q    Did you continue to practice?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 66 of 79 PageID #: 2900



                     Belfiore - Redirect - Barket                                 66


  1    A    Yes.

   2   Q    As you were heading to -- why were you still

   3   investigating the sale of your practice after you made a

   4   decision to proceed to trial?

   5   A    Well, since the -- I had surrendered my DEA

   6   certificate, I found other treatment plans, and treatment

   7   procedures, and -- that were working very, very well for
   8   a lot of my patients, and I wanted to take that and go

   9   forward.     So if I could have somebody to maintain the

 10    medical practice, and start investigating and working

 11    towards other clinics, it was my goal to do so.

 12    Q    And --

 13    A    And Mr. Liotti said there was no reason for me to

 14    even consider shutting down my practice.

 15    Q    Because?

 16    A    It's going to be sure fire win.

 17                 MR. BARKET:     Nothing further.       Thank you.
 18                 THE COURT:     I have a couple of questions,

 19    Doctor.     These are -- some are some questions I asked of

 20    Mr. Gann regarding first the sale of the practice.

 21    During that nine-month period, can you tell the Court a

 22    little bit more about what you -- what was going on with

 23    respect to the sale of the practice, if anything?                What

 24    was going on during those nine months that was holding up

 25    the plea?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 67 of 79 PageID #: 2901



                     Belfiore - Redirect - Barket                                 67


   1               THE WITNESS:      A lot of -- a lot of the problems

   2   that I was having was dealing with negative press because

   3   as soon as somebody would see my practice, and they would

   4   -- they would say oh, this is great, I'm very much

   5   interested, they would suddenly go home, and then the

   6   next day I would call to say how -- you know, what did

   7   they think, and they're like no, I'm not interested, not
   8   interested, and I was like why.           And they were like

   9   because I saw what the -- the government posted about you

 10    on the internet.      They saw what Newsday had posted on the

 11    internet.    They saw what the other newspapers, and

 12    magazines, and -- they saw what they -- was posted on TV.

 13    So I --

 14                THE COURT:      So how was that going to get better

 15    though?    Wasn't it clear to you that if that was the

 16    obstacle to the sale of the business, that wasn't going

 17    to change, right?
 18                THE WITNESS:      It wasn't so much the -- like I -

 19    - for the sale, it was even impossible to get somebody to

 20    come in just to take over, and just take the patients

 21    over because they feel that just because a couple of

 22    patients had prescription problems, they felt that the

 23    whole -- the whole practice was a prescription problem,

 24    which wasn't the -- was the farthest from the truth.

 25                THE COURT:      All right.     And then I asked Mr.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 68 of 79 PageID #: 2902



                     Belfiore - Redirect - Barket                                 68


   1   Gann about any discussions that you may have had with him

   2   or with other people about what your ability would have

   3   been to practice medicine after -- if you ended up

   4   serving jail time, after you served jail time.               Was there

   5   -- did you investigate that?          Was that part of your

   6   thinking?    Was that not part of your thinking?

   7               THE WITNESS:      Yes, that was part of my
  8    thinking.

   9               THE COURT:      And what was your understanding of

 10    what was -- what possibility there was of that?

 11                THE WITNESS:      There was a good possibility,

 12    yes, that I would be able to practice once this whole

 13    situation was resolved.

 14                THE COURT:      And your understanding regarding

 15    that never changed?

 16                THE WITNESS:      No, there's no way I could change

 17    that.
 18                THE COURT:      No, I mean you didn't develop that

 19    understanding.      That's what you believed throughout your

 20    negotiations with the government up until the time you

 21    retained Mr. Liotti, during that whole period of time

 22    with Mr. Gann, you believed that even if you pled guilty,

 23    you were going to continue to be able to practice

 24    medicine once you served whatever jail time that you --

 25                THE WITNESS:      That wasn't the priority.          The




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 69 of 79 PageID #: 2903



                     Belfiore - Redirect - Barket                                 69


   1   priority was just getting the practice handed over to

   2   somebody who would be willing to take over my protocols

  3    and procedures.

   4               THE COURT:      Okay.    All right.     And then with

   5   respect to your meeting -- your initial meeting with Mr.

   6   Liotti, I think you said you retained him almost

   7   immediately based upon his assessment?
   8               THE WITNESS:      Your Honor, I think it was within

  9    24 hours.

 10                THE COURT:      But he had -- did he have

 11    information regarding the evidence in the case?               Did he

 12    have, for example, the video of the undercover or

 13    anything regarding the government's evidence when he

 14    spoke to you about his assessment?

 15                THE WITNESS:      No, he didn't -- I don't -- I

 16    don't -- all I know is when he received the videos is

 17    when I handed them to him.          He said that he had enough
 18    from what he read on the -- what he found online, enough

 19    to figure out whether or not he could defend this case,

 20    and if it was a winnable case.

 21                THE COURT:      I know, but given what Mr. Gann had

 22    gone through with you, all the different things that Mr.

 23    -- that the prosecutor went through with you about, and

 24    Mr. Gann spoke about all these different things he was

 25    telling you, made the case indefensible, obviously Mr.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 70 of 79 PageID #: 2904



                     Belfiore - Redirect - Barket                                 70


   1   Liotti didn't have access to all that information.                That

   2   wasn't all out in the newspaper, right?

   3               THE WITNESS:      That I am not sure.        Again, he --

   4   I came to him as an expert, just as I would go to anybody

   5   else for -- for a second -- second, third, or fourth

  6    opinion.

   7               THE COURT:      But didn't it occur to you -- I
   8   mean, you're an intelligent guy, didn't it occur to you

   9   at all that how can he make an assessment of my case if

 10    he doesn't have the evidence?          That didn't occur to you

 11    when you're hearing this?

 12                THE WITNESS:      Because I gave him whatever

 13    information I had, you know what I am saying -- I had

 14    with me that day, you understand, when I first met with

 15    him.   And within the -- within the 24 hours, he said yes,

 16    this is something I could defend.

 17                THE COURT:      Okay.    And then I think you said
 18    before that he told you he had won other cases like this

 19    and --

 20                THE WITNESS:      Yes, he did.

 21                THE COURT:      Did you ask him like -- when you

 22    said other cases like this, you meant a doctor, or -- I

 23    don't know what that means, or maybe you didn't know what

 24    that means.     What does that mean, other cases like this?

 25                THE WITNESS:      I didn't ask to that detail, and




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 71 of 79 PageID #: 2905



                       Belfiore - Recross - King                                  71


  1    I should have.

   2               THE COURT:      Oh, so you didn't check into that?

  3                THE WITNESS:      Correct.

  4                THE COURT:      Okay.

  5                I don't know if anyone has any questions.

  6                MR. KING:     Very, very briefly, your Honor.

   7               THE COURT:      Go ahead.     Do you want to -- do you

  8    want to go first?

  9                MR. BARKET:      That's fine.      It doesn't matter.

 10                THE COURT:      Okay, go ahead.

 11                MR. KING:     Thank you, your Honor.

 12    RECROSS-EXAMINATION

 13    BY MR. KING:

 14    Q     Dr. Belfiore, after you got this advice from Tom

 15    Liotti, you didn't go back to Marc Gann and check in with

 16    him, did you?

 17    A     No, he told -- Mr. Liotti told me there was no reason

 18    to.

 19    Q     And you didn't do it on your own, right?             You didn't

 20    do it on your own, right?         You didn't go and speak to

 21    Marc Gann after you got this information from Tom Liotti,

 22    right?

 23    A     No, Mr. Liotti said there was no reason to do so,

 24    don't.

 25                MR. KING:     Nothing further, Judge.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 72 of 79 PageID #: 2906



                Belfiore - Further Redirect - Barket                              72


   1               MR. BARKET:      Could I ask -- one question I

  2    forgot to ask --

  3                THE COURT:      Sure.

  4                MR. BARKET:      -- before.

  5                THE COURT:      You can ask whatever you want.

  6                MR. BARKET:      Thanks.

   7   FURTHER REDIRECT EXAMINATION

   8   BY MR. BARKET:

   9   Q    Doctor, how much press did you do while you were

 10    represented by Mr. Gann?

 11    A    Nothing.     Mr. Gann was against it.

 12    Q    He didn't recommend you post things on Facebook, do

 13    TV interviews, testify?

 14    A    No, Mr. Gann was against all of that.

 15    Q    And the judge asked you just now, whether or not Mr.

 16    Liotti had this information, for example, the videotapes

 17    of the undercover officer coming, and you said no, I gave

 18    those to him.     And I want to be clear, when did you

 19    provide the videotapes?

 20    A    If I recall, I gave it to him the night when we first

 21    -- I first met with him.

 22    Q    You had -- so the night that you first met with him,

 23    you had videotapes and you gave them to him?

 24    A    Correct.

 25    Q    And he reviewed those or said he did?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 73 of 79 PageID #: 2907



                Belfiore - Further Redirect - Barket                              73


   1   A    He said he did.       Yeah, he didn't review it in front

  2    of me.

   3   Q    So when you went to him that first time, you met with

   4   him, talked to him, gave him the videotapes?

   5   A    Correct.     He said bring -- I recall, bring stuff, so

   6   I brought materials that I had and he said that he had

  7    seen things on the internet, as well.

  8    Q    What did he -- he had seen things on the internet?

   9   Are you referring to court documents?

 10    A    Yes.

 11    Q    Okay.    And so you met with him that first night, and

 12    he said he would make an assessment and tell you whether

 13    or not he thought the case was what you should do?

 14    A    He said that at that -- at that first meeting, he

 15    said if he felt that this case was at least 30 percent

 16    winnable, he would take it.

 17    Q    And then he -- you contacted him again the day later

 18    or within a day?

 19    A    I don't recall.       I think he contacted me.

 20    Q    And what did he tell you after looking at this?

 21    A    He said he wanted the case.

 22    Q    And what did he say about the chances of prevailing?

 23    A    He said this was a -- he said this was a slam dunk.

 24    Q    In what way?      For who?

 25    A    It was -- well, right now obviously it wasn't for me,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 74 of 79 PageID #: 2908



                   Belfiore - Further Recross - King                              74


   1   but --

   2   Q    Well, no, but when he said this was a slam dunk, was

   3   he referring to you?       He's saying that you would be able

   4   to win this easily?

  5    A    Correct.

   6   Q    And that's when you hired him?

  7    A    Yes.

  8                 MR. BARKET:     Thank you.

   9                THE COURT:     Thank you for clarifying that

 10    because I misunderstood what he said.            I didn't realize

 11    Mr. Liotti had the videos when he made his --

 12                 MR. BARKET:     I frankly didn't know which way it

 13    went, so --

 14                 THE COURT:     All right.     So -- okay, you could

 15    step down.

 16                 MR. KING:    Your Honor?

 17                 THE COURT:     Yes.

 18                 MR. KING:    Could I just clarify something very

 19    briefly?

 20                 THE COURT:     Yes, sure.

 21    FURTHER RECROSS-EXMAINATION

 22    BY MR. KING:

 23    Q    Doctor, just very briefly, your statement that Tom

 24    Liotti told you that the case was a slam dunk.

 25    A    Yes.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 75 of 79 PageID #: 2909



                                Proceedings                                       75


   1   Q    Remember just saying that?          That's nowhere in your

   2   affidavit, right?

  3    A    No, sir.

  4                MR. KING:     Okay.    Nothing further, Judge.

   5               THE COURT:      All right.     You could step down,

  6    Doctor.    Thank you.

   7               All right. So are there any other witnesses for

  8    the defendant?

   9               MR. BARKET:      Given the limited scope of the

 10    hearing, Judge, that's all we would introduce at this

 11    point.

 12                THE COURT:      All right.     And I think I had told

 13    the government that I would give them a chance once they

 14    heard the defendant's witnesses to decide whether they

 15    want to call any witnesses.          So I don't -- Mr. King, do

 16    you know whether you want to do that now, or do you need

 17    time to discuss it?

 18                MR. KING:     What I would like to do, your Honor,

 19    with the Court's permission is to review the transcript,

 20    discuss with my colleagues, and then we'll order the

 21    transcript as soon as possible, and then I would like to

 22    advise the Court either by correspondence or in a filing,

 23    what we would propose to do.

 24                THE COURT:      All right.     So give me -- I want to

 25    set a date for that, two weeks, is that --




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 76 of 79 PageID #: 2910



                                Proceedings                                       76


  1                MR. KING:     Two weeks is acceptable, Judge.

   2               THE COURT:      All right.     So the filing, if --

   3   it's going to indicate one of two things.              The government

   4   wishes to, you know, call XY witnesses at a hearing, or

   5   if you don't, just indicate the government rests on its

   6   papers.    And then I don't -- I'm not requesting this but

   7   does anyone at this point wish to put anything in in

   8   writing post-hearing? I don't know if -- if you want to

  9    do that, I will give you --

 10                MR. BARKET:      Our inclination would be yes.           I

 11    think there's some things in the trial transcript that

 12    are worth highlighting.

 13                THE COURT:      Okay.

 14                MR. BARKET:      So I think we would want to do

 15    that.

 16                THE COURT:      All right.     So why don't we wait

 17    for this letter.      If the government decides not to call

 18    any witnesses, call Mr. Barket and just agree upon a

 19    schedule for him to put in his submission for the

 20    government to respond, and then unless I have questions,

 21    I won't schedule oral argument or anything.              I'll just

 22    take it on submission, okay?

 23                MR. KING:     Yes, Judge.

 24                THE COURT:      Is that good?

 25                MR. BARKET:      Yes, your Honor.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 77 of 79 PageID #: 2911



                                Proceedings                                       77


   1                THE COURT:     All right.     So two weeks from

   2   today, just so we have a date, is the 22nd of July, the

  3    government will put in that letter.            All right?     Okay.

  4    Thank you.     Have a good day.

   5                MR. KING:    Thank you, your Honor.

   6                      (Matter concluded)

   7                             -o0o-

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 78 of 79 PageID #: 2912



                                                                                  78


   1                                I   N   D   E   X

  2
   3   DEFENDANT'S WITNESS:

   4   Marc Gann:

  5    Direct Examination by Mr. Barket. . . . . . . . . . . . . . 4

  6    Cross-Examination by Mr. King. . . . . . . . . . . . . .                   18

  7

   8   Michael Belfiore:

  9    Direct Examination by Mr. Barket. . . . . . . . . . . . .                  30

 10    Cross-Examination by Mr. King. . . . . . . . . . . . . .                   41

 11    Redirect Examination by Mr. Barket.. . . . . . . . .               58, 72

 12    Recross-Examination by Mr. King. . . . . . . . . . .               71, 74

 13
 14                             E   X   H   I   B   I   T   S

 15    Government's Exhibits Received in Evidence:

 16    MB-1. . . . . . . . . . . . . . . . . . . . . . . . . . . .                45

 17    MB-6. . . . . . . . . . . . . . . . . . . . . . . . . . . .                53

 18    MB-7. . . . . . . . . . . . . . . . . . . . . . . . . . . .                53

 19    MB-8. . . . . . . . . . . . . . . . . . . . . . . . . . . .                53

 20    MB-9. . . . . . . . . . . . . . . . . . . . . . . . . . . .                53

 21    MB-10. . . . . . . . . . . . . . . . . . . . . . . . . . .                 53

 22    MB-13. . . . . . . . . . . . . . . . . . . . . . . . . . .                 53

 23    MB-14. . . . . . . . . . . . . . . . . . . . . . . . . . .                 53

 24

 25




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 245 Filed 07/09/19 Page 79 of 79 PageID #: 2913



                                                                                  79

                   C    E    R    T    I   F    I    C    A    T    E



                   I, LINDA FERRARA, hereby certify that the

      foregoing transcript of the said proceedings is a true

      and accurate transcript from the electronic sound-

      recording of the proceedings reduced to typewriting in

      the above-entitled matter.



                   I FURTHER CERTIFY that I am not a relative or

      employee or attorney or counsel of any of the parties,

      nor a relative or employee of such attorney or counsel,

      or financially interested directly or indirectly in this

      action.



                   IN WITNESS WHEREOF, I hereunto set my hand this

      9th day of July, 2019.




                                      CET**D 656
                                      Transcriptions Plus II, Inc.




                            Transcriptions Plus II, Inc.
